Order entered July 7, 2014




                                              In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                        No. 05-13-01222-CR

                               ANGEL ESPINO PALOMO, Appellant

                                                V.

                                 THE STATE OF TEXAS, Appellee

                          On Appeal from the Criminal District Court No. 1
                                       Dallas County, Texas
                               Trial Court Cause No. F12-63321-H

                                             ORDER
        The Court REINSTATES the appeal.

        On June 2, 2014, we ordered the trial court to make findings regarding why appellant’s

brief had not been filed. On July 3, 2014, we received appellant’s brief, together with an

extension motion. Therefore, in the interest of expediting the appeal, we VACATE the June 2,

2014 order requiring findings.

        We GRANT the July 3, 2014 extension motion and ORDER appellant’s brief filed as of

the date of this order.

                                                       /s/   DAVID EVANS
                                                             JUSTICE